Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 

Response to Amendment
The applicant’s amendments have overcome the issues presented in the last office action.  The amendments are supported by the priority application 16/135,188.  The applicant has removed all claims to subject matter that was not disclosed together between the ‘188 application and the current application.  The applicant is now claiming embodiments that are fully supported by the original disclosure in the 16/135,188 application.

Allowable Subject Matter
Claims 1, 11, and 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art was not found to teach or suggest provisioning a private cloud by receiving a request associated with a user that specifies a number of servers and then identifying server from the two pre-exiting, previously configured pools of servers as claimed by the applicant.  U.S. Patent Application Publication Number 2020/0007418 by Greenstein teaches pre-orchestrated instances of services in pools that are available to be allocated however the services are not equivalent to the hypervisors claimed nor does Greenstein suggest the request for a specified number of server or that two pools are used for the identified server, where one of the pools represents servers configured for management functions.  U.S. Patent Application Publication Number 2014/0088979 to Garman taught the creation of a private cloud including considering how many servers are needed to fulfill a requirement (see paragraphs 70 and 90) however Garman does not teach or suggest the two types of pools claimed and the configuration of the identified servers to use a network associated with a user.  U.S. Patent Application Publication Number 2015/0195173 by Gupta taught the creation and management of pools of servers with hypervisors however Gupta did not suggest the identification of server, the two different pools, or the integration of identified servers into a private network.  U.S. Patent Application Publication Number 2014/0337531 by Naesh generally teaches building private clouds but it does not describe pooling to service requests in the same manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442